




--------------------------------------------------------------------------------

Exhibit 10.1
AGREEMENT AND RELEASE


This Separation Agreement and General Release (this “Agreement”) is entered into
by and between Hudson Global, Inc. (the “Company”), and Patrick Lyons,
(“Executive,” and, together with the Company, the “Parties”).


1.    The Parties acknowledge and agree that Employee’s last day of employment
with the Company was June 30, 2019 (“Separation Date”). As of that date,
Executive’s duties, responsibilities, office and title shall cease. Capitalized
terms used without definition in this Agreement shall have the meanings set
forth in the Employment Agreement by and between Executive and the Company,
dated on or about August 6, 2015 (the “Employment Agreement”).


2.    The Company shall begin to pay to Executive the payments described in
Section 4 of the Employment Agreement (the “Severance Payments”) in accordance
with the Company’s standard payroll procedures. For purposes of clarity,
Executive shall receive (a) twelve months of Executive’s base salary ($325,000,
less applicable taxes withholdings), payable in twenty-four equal installments
with such payments to begin on the first payroll period following the Release
Effective Date; (b) in the event Executive elects to exercise his rights under
COBRA, the Company will reimburse Executive for the difference between what
Executive paid for health insurance while employed and the COBRA amount for (i)
twelve months or (ii) until Executive obtains new employment with medical
benefits, whichever is earlier; and (c) a bonus of $108,875 under the Company’s
annual incentive plan for fiscal year 2019, to be paid to Executive as soon as
administratively practicable, but in no case later than July 31, 2019.


3.    Executive agrees and acknowledges that the payments provided in Section 2
above exceed any payments and benefits to which Executive would otherwise be
entitled under any policy, plan, and/or procedure of the Company absent his
signing this Agreement. Executive acknowledges that he has been paid for work
performed up to and including the Separation Date.


4.    Executive hereby acknowledges that Executive has up to twenty-one (21)
days to review this Agreement from the date of receipt and Executive has been
advised to review it with an attorney of Executive’s choice. Executive further
understands that the twenty-one (21) day review period ends when Executive signs
this Agreement. Executive also has seven (7) days after Executive signs this
Agreement to revoke by so notifying the Company in writing. The effective date
of this Agreement shall be the eighth (8th) day following Employee’s signing of
this Agreement (the “Release Effective Date”), provided the Employee does not
revoke the Agreement during the revocation period. In the event Executive does
not accept this Agreement as set forth above, or in the event Executive revokes
this Agreement during the revocation period, this Agreement, including but not
limited to the obligation of the Company and its subsidiaries and affiliates to
provide the payment referred to in Section 2 above, shall automatically be
deemed null and void.


5.    (a)    In consideration of the payment referred to in Section 2 above,
Executive for himself and for his heirs, executors, and assigns (hereinafter
collectively referred to as the “Releasors”), forever releases and discharges
the Company and any and all of its parent corporations, subsidiaries, divisions,
affiliated entities, predecessors, successors and assigns, and any and all of
its and their employee benefit and/or pension plans and funds, and any and all
of its and their past or present officers, directors, stockholders, agents,
trustees, administrators, employees and assigns (whether acting as agents for
such entities or in their individual capacities) (hereinafter collectively
referred to as the “Releasees”),





--------------------------------------------------------------------------------





from any and all claims, demands, causes of action, fees and liabilities of any
kind whatsoever (based upon any legal or equitable theory, whether contractual,
common-law, statutory, decisional, federal, state, local or otherwise), whether
known or unknown, which Releasors ever had, now have or may have against the
Releasees or any of them by reason of any actual or alleged act, omission,
transaction, practice, conduct, occurrence, or other matter from the beginning
of the world up to and including the Release Effective Date, except for the
obligations of the Company under this Agreement.


(b)    Without limiting the generality of the foregoing subsection (a), this
Agreement is intended to and shall release the Releasees from any and all claims
arising out of Executive’s employment with Releasees and/or the termination of
Executive’s employment, including but not limited to any claim(s) under or
arising out of (i) Title VII of the Civil Rights Act of 1964, as amended; (ii)
the Americans with Disabilities Act, as amended; (iii) the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) (excluding claims for accrued,
vested benefits under any employee benefit plan of the Company in accordance
with the terms of such plan and applicable law); (iv) the Age Discrimination in
Employment Act, as amended, or the Older Workers Benefit Protection Act; (v) the
New York City and State Human Rights Law; (vi) the Connecticut Fair Employment
Practices Act; (vii) alleged discrimination or retaliation in employment
(whether based on federal, state or local law, statutory or decisional); (viii)
the terms and conditions of Executive’s employment with the Company, the
termination of such employment, and/or any of the events relating directly or
indirectly to or surrounding that termination; and (ix) any law (statutory or
decisional) providing for attorneys’ fees, costs, disbursements and/or the like.


(c)    Notwithstanding the foregoing, nothing in this Agreement shall be
construed to prevent Executive from filing a charge with or participating in an
investigation conducted by any governmental agency, including, without
limitation, the United States Equal Employment Opportunity Commission (“EEOC”)
or applicable state or city fair employment practices agency, to the extent
required or permitted by law. Nevertheless, Executive understands and agrees
that he is waiving any relief available (including, for example, monetary
damages or reinstatement), under any of the claims and/or causes of action
waived in Sections 5(a) and (b), including but not limited to financial benefit
or monetary recovery from any lawsuit filed or settlement reached by the EEOC or
anyone else with respect to any claims released and waived in this Agreement.


6.    (a)    Executive agrees that he has not and will not engage in any conduct
that is injurious to the Company’s or any of the Releasees’ reputation or
interest, including but not limited to publicly disparaging (or inducing or
encouraging others to publicly disparage) the Company or the Releasees.


(b)    Executive acknowledges that he has returned to the Company any and all
originals and copies of documents, materials, records, credit cards, keys,
building passes, computers, PDA’s and other electronic devices or other items in
his possession or control belonging to the Company or its Affiliated Entities or
containing proprietary information relating to the Company or its Affiliated
Entities.


(c)    Executive acknowledges that the terms of the Hudson Agreement referred to
in Section 6f. of the Employment Agreement are incorporated herein by reference,
and Executive agrees and acknowledges that he is bound by their terms.


(d)    Notwithstanding the foregoing, this Agreement does not waive any rights
the Executive may have under or pursuant to any indemnity agreement or
obligation contained in or adopted or acquired pursuant to any provision of the
Charter or by-laws of the Company or its subsidiaries or





--------------------------------------------------------------------------------





affiliates or in any insurance policy carried by the Company or its affiliates
for any matters which arises or may arise after the Separation date in
connection with Executive’s employment with the Company.


7.    (a)    If requested, Executive will agree to cooperate with the Company
and/or its subsidiaries and affiliates and its/their counsel in connection with
any investigation, administrative proceeding, litigation, or other matter in
which Executive was involved during his employment or of which Executive has
knowledge.


(b)    Executive agrees that, in the event he is subpoenaed by any person or
entity (including, but not limited to, any government agency) to give testimony
(in a deposition, court proceeding or otherwise) that in any way relates to
Executive’s employment with the Company, he will give prompt notice of such
request to Jeff Eberwein, and will make no disclosure until the Company has had
a reasonable opportunity to contest the right of the requesting person or entity
to such disclosure, provided that nothing herein shall prevent Executive from
complying with the requirements of the law.


8.    The terms and conditions of this Agreement are and shall be deemed to be
confidential, and shall not be disclosed by Executive to any person or entity
without the prior written consent of Jeff Eberwein, except if required by law,
and to Executive’s accountants, attorneys, and spouse, provided that they agree
to maintain the confidentiality of this Agreement. Executive further represents
that he has not disclosed the terms and conditions of this Agreement to anyone
other than his attorneys, accountants and spouse.


9.    The making of this Agreement is not intended, and shall not be construed,
as an admission that the Releasees have violated any federal, state or local law
(statutory or decisional), ordinance or regulation, breached any contract, or
committed any wrong whatsoever against Executive.


10.    The parties agree that this Agreement may not be used as evidence in a
subsequent proceeding except in a proceeding to enforce the terms of this
Agreement.


11.    Executive acknowledges that: (a) he has carefully read this Agreement in
its entirety; (b) he has had an opportunity to consider fully the terms of this
Agreement; (c) he has been advised by the Company in writing to consult with an
attorney of his choosing in connection with this Agreement; (d) he fully
understands the significance of all of the terms and conditions of this
Agreement and he has discussed it with his independent legal counsel, or has had
a reasonable opportunity to do so; (e) he has had answered to his satisfaction
any questions he has asked with regard to the meaning and significance of any of
the provisions of this Agreement; and (f) he is signing this Agreement
voluntarily and of his own free will and assents to all the terms and conditions
contained herein.


12.    This Agreement is binding upon, and shall inure to the benefit of, the
parties and their respective heirs, executors, administrators, successors and
assigns.


13.    If any provision of this Agreement shall be held by a court of competent
jurisdiction to be illegal, void, or unenforceable, such provision shall be of
no force and effect. However, the illegality or unenforceability of such
provision shall have no effect upon, and shall not impair the enforceability of,
any other provision of this Agreement; provided, however, that, upon any finding
by a court of competent jurisdiction that the release or covenants provided for
by Section 5 above is illegal, void, or unenforceable, Executive agrees to
execute a release, waiver and/or covenant with substantially similar provisions
that is legal and enforceable. Finally, any breach of the terms of Sections 6, 7
and/or 8 above shall constitute a





--------------------------------------------------------------------------------





material breach of this Agreement as to which the Company may seek appropriate
relief in a court of competent jurisdiction.


14.    This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York, without regard to the
conflict of laws provisions thereof. Actions to enforce the terms of this
Agreement, or that relate to Executive’s employment with the Company shall be
submitted to the exclusive jurisdiction of any state or federal court sitting in
New York, New York.


15.    This Agreement may be executed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument of this Agreement.


16.    This Agreement (including any exhibits attached hereto) constitutes the
complete understanding between the parties with respect to the termination of
the Executive’s employment at the Company and supersedes any and all agreements,
understandings, and discussions, whether written or oral, between the parties
related to the termination. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by each of the
parties hereto.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement this 26 day
of June, 2019.
 
    


June 25, 2019
PATRICK LYONS
 
 
 
 
 
By:
/s/ PATRICK LYONS
 
 
Name:
Patrick Lyons
 
 
Signature of Executive





June 26, 2019
HUDSON GLOBAL, INC.
 
 
 
 
 
By:
/s/ JEFFREY E. EBERWEIN
 
 
Name:
Jeffrey E. Eberwein
 
 
Signature of Authorized Representative










